EXHIBIT 10.20

 

Notice of Grant of Restricted Stock Award and Award Agreement  

SVB FINANCIAL GROUP

ID: 94-2875288

3003 Tasman Drive

Santa Clara, CA 95054

 

Name

Address

City, State, Zip

 

Award Number:

Plan: 2006 Equity Incentive Plan

ID:

 

 

Grant Agreement: Participant Name:      Employee ID:      Grant Number:     
Number of Shares of Restricted Stock:      Date of Grant:      Purchase Price
per Share:      Total Purchase Price:      Expiration Date:      Vesting
Schedule:           Vesting Date    Shares                                   
         

Effective on the Date of Grant listed above, you have been granted an award of
SVB Financial Group (the “Company”) Restricted Stock (the “Award”). These Shares
are restricted until the Vesting Date(s) show above. The current total value of
the Award is $            .

Shares in each period will vest in increments on the date(s) shown in the
Vesting Schedule (“Vesting Dates”), subject to the Participant continuing to be
a Service Provider through each such date.

 

 

By your acceptance and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Company’s 2006 Equity Incentive Plan and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

 

    

 

SVB Financial Group      Date

 

    

 

Participant Name      Date



--------------------------------------------------------------------------------

SVB FINANCIAL GROUP

RESTRICTED STOCK AWARD AGREEMENT

SVB Financial Group (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), has awarded to Participant Shares of Restricted Stock.

The Award hereunder is in connection with and in furtherance of the Company’s
discretionary bonus program for participation of the Company’s Service
Providers. Defined terms not explicitly defined in this Award Agreement shall
have the same definitions as in the Plan or in the Notice of Grant of Restricted
Stock (“Notice of Grant”), to which this Award Agreement is attached.

The details of your Award are as follows:

1. TOTAL NUMBER OF SHARES SUBJECT TO THIS AWARD. The total number of Shares
subject to this Award is set forth in the Notice of Grant.

2. FORFEITURE RESTRICTION. Subject to the terms of Section 3(a), in the event
Participant ceases to be a Service Provider for any or no reason (including
death or Disability) before the respective Vesting Dates (as set forth in the
Notice of Grant), Participant shall forfeit the then Unreleased Shares (defined
below) to the Company. Upon such forfeiture, the Company shall become the legal
and beneficial owner of the Shares being forfeited and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Shares being forfeited.

3. RELEASE OF SHARES FROM FORFEITURE RESTRICTION.

(a) Subject to the limitations contained herein, the Shares will vest (be
released) as set forth in the Notice of Grant until either (i) the Shares become
fully vested or (ii) Participant ceases to be a Service Provider for any reason.
Notwithstanding the foregoing, upon the occurrence of a Change in Control and
subject to Participant’s “Covered Termination” (as defined in the Company’s
Change in Control Severance Benefit Policy for Non-Executives), all then
Unreleased Shares shall be released from the forfeiture restriction. (The period
beginning on the date of this Award Agreement and ending on each respective
Vesting Date shall be referred to as the “Period of Restriction”).

(b) Until the Shares have been released from the forfeiture restriction, they
may be referred to herein as “Unreleased Shares.”

 

-2-



--------------------------------------------------------------------------------

(c) The Unreleased Shares may bear the following forfeiture restrictive legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FORFEITURE
IN FAVOR OF THE COMPANY, AS SET FORTH IN A STOCK AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER.”

(d) The Share certificates representing the Shares, when released from the
forfeiture restriction, shall be delivered to Participant pursuant to Section 4
of this Award Agreement.

4. ISSUANCE OF SHARE CERTIFICATES.

(a) The certificates evidencing the Shares shall be held in escrow by the
secretary of the Company until the end of the respective Period of Restrictions
(or earlier, upon a Covered Termination), at which time it shall be released to
Participant by the Company in accordance with the provisions hereof.

(b) At the end of each Period of Restriction, the Company shall cause the
appropriate certificate representing the Shares (then released from the
forfeiture restriction) to be delivered to Participant; provided, however that
prior to such delivery Participant shall remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements in connection with the Shares then to be released.

(c) Subject to the terms hereof, Participant shall have all the rights of a
stockholder with respect to such Shares before the Shares are released from the
forfeiture restriction, including without limitation, the right to vote the
Shares and receive any cash dividends declared thereon. In the event of any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares, the
Unreleased Shares will be increased, reduced or otherwise changed, and by virtue
of any such change Participant will in his or her capacity as owner of
Unreleased Shares be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be Unreleased Shares and will be subject to all of the conditions
and restrictions which were applicable to the Unreleased Shares pursuant to this
Award Agreement. If Participant receives rights or warrants with respect to any
Unreleased Shares, such rights or warrants may be held or exercised by
Participant, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants will be considered to be Unreleased Shares and will be
subject to all of the conditions and restrictions which were applicable to the
Unreleased Shares pursuant to this Award Agreement. The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

 

-3-



--------------------------------------------------------------------------------

5. ADJUSTMENTS. All references to the number of Shares in this Award Agreement
shall be appropriately adjusted to reflect any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs after the date of this
Award Agreement.

6. PARTICIPANT’S REPRESENTATIONS.

(a) Tax Consequences. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Award
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Award Agreement.

(b) Tax Withholding. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 4, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
To the extent determined appropriate by the Company in its discretion, it shall
have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Shares otherwise are scheduled to vest, Participant will permanently
forfeit such Shares and the Shares will be returned to the Company at no cost to
the Company.

7. AWARD NOT A SERVICE CONTRACT. This Award is not a guarantee of continued
service and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on Participant’s part to continue in the service of
the Company, or of the Company to continue Participant’s service with the
Company. In addition, nothing in this Award shall obligate the Company or any
Affiliate, or their respective stockholders, Board of Directors, officers or
employees to continue any relationship which Participant might have as a Service
Provider for the Company or Affiliate.

8. GOVERNING PLAN DOCUMENT. This Award is subject to all the provisions of the
Plan, a copy of which is attached hereto and its provisions are hereby made a
part of this Award, including without limitation the provisions of Section 8 of
the Plan relating to Restricted Stock provisions, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Award and those of the Plan, the provisions of
the Plan shall control.

 

-4-



--------------------------------------------------------------------------------

9. ADDITIONAL CONDITIONS TO RELEASE FROM ESCROW. The Company will not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 4 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Administrator may establish from time to time for reasons of administrative
convenience.

10. GENERAL PROVISIONS.

(a) This Award Agreement shall be governed by the laws of the State of
California. This Award Agreement and the Plan represent the entire agreement
between the parties with respect to the receipt of the Shares by Participant.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection to this Award
of Restricted Stock.

(b) The rights and benefits of the Company under this Award Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of Participant
under this Award Agreement may only be assigned with the prior written consent
of the Company.

(c) Either party’s failure to enforce any provision or provisions of this Award
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party from thereafter enforcing each and every
other provision of this Award Agreement. The rights granted both parties herein
are cumulative and shall not constitute a waiver of either party’s right to
assert all other legal remedies available to it under the circumstances.

(d) Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Award Agreement.

By Participant’s electronic signature on the Notice of Grant, Participant
represents that this Award Agreement in its entirety has been reviewed, has had
an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.

 

-5-



--------------------------------------------------------------------------------

11. ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide to
deliver any documents related to Awards granted under the Plan or future Awards
that may be granted under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic execution of this Award Agreement and/or other documents shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan, this Award Agreement and/or such other documents.

12. AUTHORIZATION TO RELEASE AND TRANSFER NECESSARY PERSONAL INFORMATION. The
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data by and
among, as applicable, the Company and the Subsidiaries for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Company and the Subsidiaries may
hold certain personal information about the Participant including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, job title, number of Shares held and the details
of all Awards or any other entitlement to Shares awarded, cancelled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of the Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of Awards under
the Plan or with whom Shares acquired pursuant to the vesting of the Award or
cash from the sale of such Shares may be deposited. Furthermore, the Participant
acknowledges and understands that the transfer of the Data to the Company or the
Subsidiaries, or to any third parties is necessary for his or her participation
in the Plan. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein by contacting his or her local human resources representative in
writing. The Participant further acknowledges that withdrawal of consent may
affect his or her ability to vest in or realize benefits from the Awards, and
his or her ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.

 

-6-